UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1400



UMADJELA ANDRE LUMBU,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-250-844)


Submitted:   October 22, 2003          Decided:     December 22, 2003


Before WIDENER, WILKINSON, and LUTTIG, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Ana T. Jacobs, ANA T. JACOBS & ASSOCIATES, Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, Terri J.
Scadron, Assistant Director, Robbin K. Blaya, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Umadjela Andre Lumbu, a native and citizen of the Democratic

Republic of Congo, petitions for review of an order of the Board of

Immigration Appeals (Board). The order denied his motion to reopen

and   reconsider      the   Board’s    dismissal     of   his   appeal      from    the

Immigration Judge’s order denying his applications for asylum and

withholding of removal.

      Lumbu    first     raises     several     challenges      to    the       summary

affirmance procedure employed by the Board in its initial decision,

dated October 8, 2002, affirming the decision of the Immigration

Judge without opinion pursuant to 8 C.F.R. § 1003.1(a)(7) (2003).

As Lumbu did not file a timely petition for review of that

decision, we are without jurisdiction to consider his claims.                       See

8 U.S.C. § 1252(b)(1) (2000); Stone v. INS, 514 U.S. 386, 394, 405

(1995).

      Lumbu next takes issue with the Board’s decision to deny his

motion to reconsider.        We have reviewed the record and the Board’s

order and find that the Board did not abuse its discretion in

declining     to    grant   Lumbu     the   relief   sought.         See    8    C.F.R.

§ 1003.2(a) (2003).

      Accordingly, we dismiss in part and deny in part the petition

for review.        We dispense with oral argument because the facts and




                                            2
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                DISMISSED IN PART, DENIED IN PART




                                3